      Case 3:19-cr-01063-GPC Document 42 Filed 07/28/20 PageID.351 Page 1 of 9




1
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT
8                          SOUTHERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                          Case No.: 19-cr-1063-GPC
11                                     Plaintiff,
                                                        ORDER GRANTING MOTION FOR
12   v.                                                 COMPASSIONATE RELEASE
13   LAURA VILLAFUERTE-DIAZ,
                                                        [ECF No. 32]
14                                   Defendant.
15
16         Defendant Laura Villafuerte-Diaz has filed a motion seeking compassionate
17   release or reduction of her sentence under 18 U.S.C. § 3582(c). ECF No. 32. The
18   Government opposes. ECF No. 37 (“Opp.”). Defendant filed a reply. ECF No. 38. For
19   the reasons that follow, Defendant’s motion is GRANTED.
20           I.   BACKGROUND
21         On July 1, 2019, Defendant was convicted by guilty plea of two counts of
22   Importation of Fentanyl and Methamphetamine in violation of 21 U.S.C. §§ 952 and 960.
23   ECF No. 22. Defendant is presently serving a 24-month sentence at Federal Correctional
24   Institution (“FCI”) Dublin and her scheduled release date is on November 13, 2020. ECF
25   No. 32 at 1; ECF No. 37 at 1. In other words, she has served over 70 percent of her total
26   sentence.
27
28                                                  1
                                                                                   19-cr-1063-GPC
      Case 3:19-cr-01063-GPC Document 42 Filed 07/28/20 PageID.352 Page 2 of 9




1          Defendant was born on September 17, 1964 and is 55-years-old. ECF No. 22
2    (“Presentence Investigation Report” or “PSR”) at 2. Due to a botched surgical operation
3    on her ovaries and uterus, one of Defendant’s kidneys was removed and she only has one
4    remaining kidney. ECF No. 32 at 7. Defendant additionally suffers from a tumor on her
5    ovary, and is currently experiencing a high degree of back pain, increased urgency with
6    urination, chills, and headache due to what may be an ongoing urinary infection. Id.;
7    PSR ¶ 47.
8           II.   DISCUSSION
9          Defendant now moves for release under 18 U.S.C. § 3582(c)(1)(A), which
10   provides, in relevant part:
11         The court may not modify a term of imprisonment once it has been imposed except
           that—
12
13         (1) in any case—

14         (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
           motion of the defendant after the defendant has fully exhausted all administrative
15         rights to appeal a failure of the Bureau of Prisons to bring a motion on the
16         defendant's behalf or the lapse of 30 days from the receipt of such a request by the
           warden of the defendant's facility, whichever is earlier, may reduce the term of
17         imprisonment (and may impose a term of probation or supervised release with or
18         without conditions that does not exceed the unserved portion of the original term of
           imprisonment), after considering the factors set forth in section 3553(a) to the
19         extent that they are applicable, if it finds that—
20         (i) extraordinary and compelling reasons warrant such a reduction; or
21
           (ii) the defendant is at least 70 years of age, has served at least 30 years in prison,
22         pursuant to a sentence imposed under section 3559(c), for the offense or offenses
           for which the defendant is currently imprisoned, and a determination has been
23
           made by the Director of the Bureau of Prisons that the defendant is not a danger to
24         the safety of any other person or the community, as provided under section
           3142(g);
25
26                                                ...

27
28                                                 2
                                                                                      19-cr-1063-GPC
      Case 3:19-cr-01063-GPC Document 42 Filed 07/28/20 PageID.353 Page 3 of 9




1          and that such a reduction is consistent with applicable policy statements issued by
           the Sentencing Commission.
2
3    Accordingly, there are two questions before the Court: first, whether Defendant has

4    satisfied the administrative exhaustion requirement, and second, whether Defendant has

5    demonstrated extraordinary and compelling reasons for a sentence reduction.

6          The First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, “amends

7    numerous portions of the U.S. Code to promote rehabilitation of prisoners and unwind

8    decades of mass incarceration.” United States v. Brown, 411 F. Supp. 3d 446, 448 (S.D.

9    Iowa 2019) (citing Cong. Research Serv., R45558, The First Step Act of 2018: An

10   Overview 1 (2019)). One of the changes resulting from the Act is that it “allows

11   defendants, for the first time, to petition district courts directly for compassionate

12   release.” Id. As one district court recently explained:

13         The effect of the amendments is that a district judge has the ability to grant a
           prisoner’s motion for compassionate release even in the face of BOP opposition or
14         its failure to respond to a prisoner’s request for compassionate release in a timely
15         manner. . . . Congress’s express purpose in implementing these changes was to
           expand the use of compassionate release sentence reductions under §
16         3582(c)(1)(A). See, e.g., First Step Act, PL 115-391, 132 Stat 5194, 5239 (titling
17         the subsection amending § 3582, “Increasing the Transparency and Use of
           Compassionate Release”); 164 Cong. Rec. S7314- 02, 2018 WL 6350790 (Dec. 5,
18         2018) (statement by Senator Cardin, cosponsor of the First Step Act, noting that its
19         purpose was to “expand[s] compassionate release” and “expedite[] compassionate
           release applications”).
20
21   United States v. Young, No. 2:00-CR-00002-1, 2020 WL 1047815, at *5 (M.D. Tenn.

22   Mar. 4, 2020); see also United States v. Maumau, No. 2:08-CR-00758-TC-11, 2020 WL

23   806121, at *4 (D. Utah Feb. 18, 2020) (“[O]ne of the express purposes of the First Step

24   Act was to increase the use and transparency of compassionate release.”).

25                A.     Exhaustion Requirement

26         Section 3582(c)(1)(A) imposes an exhaustion requirement requiring a defendant to

27   fully exhaust all administrative rights to appeal before a defendant may move the court

28                                                 3
                                                                                       19-cr-1063-GPC
         Case 3:19-cr-01063-GPC Document 42 Filed 07/28/20 PageID.354 Page 4 of 9




1    for release. Under this requirement, courts may consider a motion for compassionate
2    release so long as the defendant has either fully exhausted all administrative remedies, or,
3    30 days have lapsed from the receipt of such a request by the warden, whichever is
4    earlier.
5            On or around June 5, 2019, Defendant submitted a request for compassionate
6    release to the Warden of FCI Dublin. ECF No. 32, Ex. A. 1 On June 19, 2020,
7    Defendant, through her attorney, sent the Warden of FCI Dublin a copy of the
8    Defendant’s request for release. ECF No. 32, Ex. B. On June 19, 2020, the Warden of
9    FCI Dublin denied Defendant’s request for Compassionate Release/Reduction in
10   Sentence. ECF No. 32, Ex. C.
11           More than 30 days have lapsed since the Warden’s denial. The Government does
12   not contest the issue of exhaustion. The Court accordingly finds that the exhaustion
13   requirement has been met and considers the merits of Defendant’s motion.
14                  B.      Extraordinary and Compelling Reasons
15           Section 3582(c)(1)(A) permits a sentence reduction only upon a showing of
16   “extraordinary and compelling reasons,” and only if “such a reduction is consistent with
17   applicable policy statements issued by the Sentencing Commission.” Section 1B1.13 of
18
19
20   1
       District courts may take judicial notice of “a fact that is not subject to reasonable dispute because it: (1)
21   is generally known within the trial court's territorial jurisdiction; or (2) can be accurately and readily
     determined from sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b).
22   Thus, a court may judicially notice matters of public record including “government documents available
     from reliable sources on the internet.” California River Watch v. City of Vacaville, No. 2:17-cv-00524-
23   KJM-KJN, 2017 WL 3840265, at *2 n.1 (E.D. Cal. Sept. 1, 2017). Accordingly, the Court judicially
24   notices the exhibits submitted by Defendant and matters of public record. See, e.g., Corrie v.
     Caterpillar, Inc., 503 F.3d 974, 978 n.2 (9th Cir. 2007) (taking judicial notice of the Defense Security
25   Cooperation Agency's (DSCA) published guidelines); Santa Monica Food Not Bombs v. City of Santa
     Monica, 450 F.3d 1022, 1025 n.2 (9th Cir. 2006) (taking judicial notice of public records on the City of
26   Santa Monica’s official website). In doing so, the Court judicially notices “the contents of the
     documents, not the truth of those contents.” Gish v. Newsom, No. EDCV 20-755-JGB(KKx), 2020 WL
27   1979970, at *2 (C.D. Cal. April 23, 2020).
28                                                         4
                                                                                                     19-cr-1063-GPC
      Case 3:19-cr-01063-GPC Document 42 Filed 07/28/20 PageID.355 Page 5 of 9




1    the Sentencing Guidelines further explains that a sentence reduction under 18 U.S.C. §
2    3582(c)(1)(A) may be ordered where a court determines, “after considering the factors set
3    forth in 18 U.S.C. § 3553(a),” that:
4          (1) (A) Extraordinary and compelling reasons warrant the reduction; or
5                                                 ...
6          (2) The defendant is not a danger to the safety of any other person or to the
7          community, as provided in 18 U.S.C. § 3142(g); and

8          (3) The reduction is consistent with this policy statement.
9    Application Note 1 to this Guidelines provision enumerates certain circumstances
10   constituting “extraordinary and compelling reasons” that justify a sentence reduction,
11   including certain medical conditions, advanced age, certain family circumstances, or
12   some “other” reason “[a]s determined by the Director of the Bureau of Prisons.” The
13   Note specifies that “a serious physical or medical condition . . . that substantially
14   diminishes the ability of the defendant to provide self-care within the environment of a
15   correctional facility and from which he or she is not expected to recover” constitutes
16   “extraordinary and compelling reasons” which justify compassionate release.
17         Defendant argues that her health conditions, combined with the threat of
18   contracting COVID-19 while incarcerated, constitute extraordinary and compelling
19   reasons meriting her release. Defendant also asserts that she would not present a danger
20   to the community if released. The Government does not contest that Defendant would
21   not pose a danger to the community, given her “lack of criminal history, her family in
22   Mexico, her deportation following her release and inability to return to the United
23   States.” ECF No. 37 at 5. Rather, the Government argues that Defendant’s health
24   conditions do not constitute extraordinary and compelling reasons meriting her release.
25         Defendant argues that her single kidney, ongoing urinary infection, and advanced
26   age put her at risk of severe illness and death if she were to contract COVID-19. Further,
27   Defendant argues that the conditions in prison pose serious risk to her health. The
28                                                5
                                                                                       19-cr-1063-GPC
      Case 3:19-cr-01063-GPC Document 42 Filed 07/28/20 PageID.356 Page 6 of 9




1    Government argues that her single kidney and age do not pose enough of a risk to merit
2    her release, and contests her claim that she is presently suffering from a urinary infection.
3          The Court finds that the heightened risks that Defendant faces based on her
4    medical conditions and age if she were to contract COVID-19 weigh heavily in favor of
5    her release. The Centers for Disease Control and Prevention (“CDC”) has warned that
6    individuals who suffer from chronic kidney disease of any stage, or are otherwise
7    immunocompromised, are at higher risk of becoming severely ill and dying from
8    COVID-19. See People With Certain Medical Conditions, Ctrs. for Disease Control and
9    Prevention, available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
10   precautions/people-with-medical-conditions.html?CDC_AA_refVal=https%3A%2F%2F
11   www.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-
12   higher-risk.html#chronic-kidney-disease (last visited July 28, 2020). The CDC has also
13   warned that the risk for severe illness from COVID-19 increases with age and that
14   “people in their 50s are higher risk for severe illness than people in their 40s.” Id. As of
15   June 6, 2020, the CDC reported that for individuals aged between 50-years-old and 64-
16   years-old, a hospitalization rate of 136.1 per 100,000 population. Id. Additionally,
17   although the scientific research is ongoing, COVID-19 has been preliminarily found to
18   have a particularly deleterious effect on kidneys and trigger acute kidney injury. ECF
19   No. 32-1 at 27-36. Studies have shown that 14 to 30 percent of intensive-care patients in
20   New York and Wuhan, China lost kidney function and required dialysis or continuous
21   renal replacement therapy. See Lenny Bernstein et al., Coronavirus destroys lungs. But
22   doctors are finding its damage in kidneys, hearts and elsewhere, WASH. POST (Apr. 15,
23   2020), available at https://www.washingtonpost.com/health/coronavirus-destroys-lungs-
24   but-doctors-are-finding-its-damage-in-kidneys-hearts-and-elsewhere/2020/04/14/
25   7ff71ee0-7db1-11ea-a3ee-13e1ae0a3571_story.html (last visited July 28, 2020).
26   Defendant states that if her solitary kidney is damaged, since she lacks the buffer of a
27   second kidney, the risk posed by acute kidney injury is particularly severe for her health.
28                                               6
                                                                                     19-cr-1063-GPC
       Case 3:19-cr-01063-GPC Document 42 Filed 07/28/20 PageID.357 Page 7 of 9




1    ECF No. 32 at 9-10. Defendant also notes that she is currently suffering from kidney
2    pain due to what may be an ongoing urinary infection and has been experiencing back
3    pain, increased urgency with urination, chills, and headache. ECF No. 32 at 7-8.
4    Although Defendant requested to be seen by BOP medical staff and was thereafter
5    provided with antibiotics to treat the infection as well as Tylenol for pain relief, she states
6    that she is suffering from ongoing symptoms. Id.
7           Any incarcerated person with one of the underlying conditions identified by the
8    CDC is unlikely to be able “to provide self-care within the environment of a correctional
9    facility” to avoid contracting COVID-19. U.S. Sentencing Guidelines § 1B1.13 cmt.
10   1(A)(ii). See also Katelyn Polantz, Inmates Sue for Soap and Paper Towels as
11   Coronavirus Spreads in Jails, CNN INT’L (Mar. 31, 2020), available at
12   https://www.cnn.com/2020/03/31/politics/inmates-sue-coronavirus-jails/index.html (last
13   visited July 28, 2020). Prison conditions mean incarcerated individuals, as well as
14   society as a whole, are safer the more defendants are released. See The Times Editorial
15   Board, Coronavirus Makes Jails and Prisons Potential Death Traps. That Puts Us All in
16   Danger, L.A. TIMES (Mar. 18, 2020), available at
17   https://www.latimes.com/opinion/story/2020-03-18/coronavirus-prisons-releases (last
18   visited July 27, 2020). This is especially true for defendants who are at high risk of
19   contracting severe cases, and even dying, of COVID-19. See United States v. Ramos,
20   ___ F.Supp.3d ___, No. 18-CR-30009-FDS, 2020 WL 1478307, at *1 (D. Mass. Mar. 26,
21   2020) (“[I]t is not possible for a medically vulnerable inmate . . . to isolate himself in this
22   institutional setting.”).
23          Further, Defendant notes that although FCI Dublin is currently reporting only one
24   active inmate case, the BOP has only tested 93 inmates out of the 986 that are currently
25   housed at FCI Dublin, and in several BOP institutions, the number of positive cases
26   jumped—ranging from 400 percent of the original number of cases to nearly 9,000
27   percent—within a span of two weeks. ECF No. 32 at 14. For example, FCI Lompoc
28                                           7
                                                                                       19-cr-1063-GPC
      Case 3:19-cr-01063-GPC Document 42 Filed 07/28/20 PageID.358 Page 8 of 9




1    reported 6 cases on April 22, and on May 7, reported 541 cases. Id. Further, Defendant
2    notes that Alameda County, where FCI Dublin is located, has recorded 2,630 new cases
3    within the last two weeks. Id. See also L.A. Times Staff, Tracking coronavirus in
4    Alameda County, L.A. TIMES, available at https://www.latimes.com/projects/california-
5    coronavirus-cases-tracking-outbreak/alameda-county/ (last visited July 27, 2020).
6    Despite BOP’s commendable efforts, COVID-19 poses a serious risk and has spread
7    rapidly through the federal prison system. In other words, Defendant has effectively
8    demonstrated a nexus between her medical conditions and the ongoing pandemic which
9    supports a reduction under section 3582.
10         Sections 3553 and 3582 also require consideration of public safety. 18 U.S.C. §§
11   3553(a)(2)(C), 3582(c)(1)(A)(ii). Defendant has no history of violent conduct and the
12   instant conviction additionally did not involve any violent conduct; her conduct was
13   aberrant behavior from an otherwise law-abiding life. Id. at 17. Further, since she will
14   be deported upon her release and barred from reentry, she will not pose danger to the
15   community. See United States v. Arreola-Bretado, No. 3:19-CR-03410-BTM, 2020 WL
16   2535049, at *3 (S.D. Cal. May 15, 2020) (granting release for defendant convicted of
17   importation of methamphetamine with no history of non-violent conduct and would be
18   deported upon her release). Defendant plans to return to Tijuana in a family home that
19   she owns with her husband. ECF No. 32 at 16.
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28                                               8
                                                                                   19-cr-1063-GPC
      Case 3:19-cr-01063-GPC Document 42 Filed 07/28/20 PageID.359 Page 9 of 9




1          III.   CONCLUSION
2          Ultimately, the Court finds that minimal prior criminal record, the minimal amount
3    of time left on her sentence, and her health conditions counsel in favor of her release. For
4    the foregoing reasons, Defendant’s motion for compassionate release under 18 U.S.C. §
5    3582(c)(1)(A)(i) is GRANTED. Her period of incarceration is reduced to time served.
6          The Government shall serve a copy of this order on the Warden at FCI Dublin
7    immediately. The Warden of FCI Dublin shall immediately release Defendant Laura
8    Villafuerte-Diaz from custody. In the event that the Warden or any party requests any
9    clarification of or modification to this order, they shall make such request in writing
10   immediately upon receipt of the order.
11         IT IS SO ORDERED.
12         Dated: July 28, 2020
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                9
                                                                                     19-cr-1063-GPC
